OPINION OF THE COURT
Per Curiam.
*281On June 19, 2009, the respondent was convicted, upon a plea of guilty, in Supreme Court, New York County (Honorable Michael J. Obus), of grand larceny in the third degree, a class D felony. The respondent was convicted for his participation in a multimillion dollar mortgage fraud scheme. He has not yet been sentenced.
Pursuant to Judiciary Law § 90 (4), an attorney is automatically disbarred upon his conviction of a New York felony. Having ceased to be an attorney upon his conviction, the Grievance Committee’s motion to strike the respondent’s name from the roll of attorneys and counselors-at-law is granted and the respondent’s name is stricken from the roll of attorneys and counselors-at-law based on his disbarment, effective June 19, 2009.
Prudenti, P.J., Rivera, Skelos, Fisher and Florio, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Edmond S. Berookhim, is disbarred, effective June 19, 2009, and his name is now stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Edmond S. Berookhim, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Edmond S. Berookhim, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and its is further,
Ordered that if the respondent, Edmond S. Berookhim, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).